Name: Commission Regulation (EEC) No 1944/82 of 19 July 1982 amending Regulation (EEC) No 773/82 on detailed rules governing the distillation of table wine as referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  trade policy
 Date Published: nan

 20 . 7 . 82 Official Journal of the European Communities No L 211 /21 COMMISSION REGULATION (EEC) No 1944/82 of 19 July 1982 amending Regulation (EEC) No 773/82 on detailed rules governing the distillation of table wine as referred to in Article 15 of Regulation (EEC) No 337/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 15(3) thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 773/82 (J) requires certain distillation operations to be completed by 31 August 1982 and Article 7 ( 1 ) of that Regulation requires fortification of wine for distil ­ lation to be completed by 15 July 1982 ; Whereas many distilleries will be unable to cope with the quantities of wine to be distilled and it will not therefore be possible for the deadline to be met ; whereas , in order for the object of the measure to be attained, the deadline for distillation operations should be deferred to 30 November 1982 ; whereas, for the same reason , the deadline for fortification of wine for distillation should be deferred to 15 October 1982 and the deadline for distillation of wine fortified for distil ­ lation fixed in the same Regulation should be altered accordingly ; Regulation (EEC) No 773/82 is hereby amended as follows : 1 . In Article 1 (3), the date '31 August 1982' is replaced by '30 November 1982'. 2 . In Article 7 ( 1 ), the date ' 15 July 1982' is replaced by ' 15 October 1982'. 3 . In Article 8(1 ), the date '1 October 1982' is replaced by '1 January 1983 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 359 , 15 . 12 . 1981 , p . 1 (') OJ No L 88 , 2 . 4 . 1982, p . 13 .